DETAILED ACTION
	The following is a Final Office action in response to communications received 1/18/22. Claim 15 has been amended. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for identifying a problem based on log data analysis”. The claim(s) recite(s) the limitation(s) of “training, by a processing device, a log sequence model based at least in part on training log messages”, “matching, by the processing device, the workflow to a system configuration graph” and “identifying, by the processing device, a problem based at least in part on one or more of the system configuration graph and results of the matching of the workflow to the system configuration graph”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a processing device” in claims 1, 8, and 15, “a system” and “a memory” in claim 8, and “a computer program product” and “a computer readable storage medium” in claim 15, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but 
This judicial exception is not integrated into a practical application because the additional elements recited including “integrating, by the processing device, a system-level model and a component- level model to detect a relationship or an anomaly” and “identify, by the processing device, a workflow as a directed graph” in claims 1, 8, and 15 are recited at a high level of generality, i.e., as generic processor performing a generic computer function. These generic processing limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 
Claims 2-7, 9-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p. 10 of remarks) that training a model is not a mental process because it cannot practically be performed in the human mind, the examiner respectfully disagrees.

he claims recite mental processes, concepts that may be performed in the human mind, in this case being observation, evaluation, and judgment.
In response to applicant’s argument (see p. 10-11 of remarks) that the claims provide an improvement in the functioning of a computer, or an improvement to other technology or technical field, the examiner respectfully disagrees.
The examiner notes that simply identifying problems based on a system configuration and log messages does not change the operation of the computer or processor itself. The computer is not faster, more efficient, or altered in any way as a result training a model or identifying a problem. Even if the claims included actually resolving the identified problem, which they do not, this would still not constitute a practical application or improvement to the functioning of a computer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/Primary Examiner, Art Unit 2113